351 F.2d 489
Robert T. MATHIS, Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections, State of Florida, Appellee.
No. 22436.
United States Court of Appeals Fifth Circuit.
October 11, 1965.
Rehearing Denied November 5, 1965.

Earl Faircloth, Atty. Gen., William D. Roth, Asst. Atty. Gen., Tallahassee, Fla., for appellee.
Before TUTTLE, Chief Judge, THORNBERRY, Circuit Judge, and CARSWELL, District Judge.
PER CURIAM:


1
The judgment of the trial court denying the petition for habeas corpus from a state court conviction is affirmed.


2
Appellant's complaint that the trial court failed to invoke the rule of sequestration of witnesses does not raise a question that can be reached by federal habeas corpus, since such denial does not amount to a deprivation of appellant's constitutional rights, United States v. Brooks, 6 Cir., 303 F.2d 851.


3
The contention that appellant's constitutional rights were denied him by the knowing use by the State of perjured testimony has not been presented to the state court for relief. It can therefore not be considered here. So, too, was there a failure by the appellant to present to the state court his contention that there had been an illegal exclusion of Negroes from the jury.